Citation Nr: 0014717	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  99-01 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for post-operative residuals of a right elbow with 
tricompartmental osteoarthritis, from October 1, 1997 to 
February 26, 1998, including entitlement to a temporary total 
rating for convalescence during that period.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Robinson, Associate Counsel



INTRODUCTION

The veteran had active service from February 1955 to January 
1958.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1997 rating determination of a 
Department of Veterans Affairs (VA) Regional Office (RO), 
which assigned a temporary total rating for convalescence for 
the period from July 18 to September 30, 1997, and restored a 
10 percent evaluation for the period from October 1, 1997 to 
February 26, 1998.


REMAND

In a statement dated in December 1998, Eugene T. O'Brien, 
M.D., reported that the veteran was disabled from October 1, 
1997 to January 1, 1998 because of post-traumatic arthritis 
in his right dominant elbow.  

In a letter dated in April 1999, Dr. O'Brien, M.D., again 
reported that the veteran was disabled from October 1, 1997 
to January 1, 1998 because of post-traumatic arthritis in his 
right dominant elbow.  He reported that the veteran had 
experienced pain with stiffness in his right elbow since an 
injury sustained during service.  The veteran's current 
symptomatology included fairly constant aching pain with 
difficulty using the arm for lifting, and frequent night 
pain.  He reported that the 1997 surgical treatment did not 
result in any improvement.  X-rays showed rather advanced 
degenerative arthritis involving the ulnohumeral joint with 
anterior and posterior osteophytes.  There was a surgical 
absence of the right radial head.  There was a small ossific 
density below the medial epicondyle.  

Where a physician reports pertinent treatment, a portion of 
VA's duty to assist a veteran with the development of his 
well-grounded claim extends to getting records of that 
reported treatment.  Massey v. Brown, 7 Vet App 204 (1994).  
In this case Dr. O'Brien has indicated that he provided 
pertinent treatment to the veteran during the period at 
issue.  These records have not been obtained.

In view of the foregoing this case is remanded for the 
following:

1.  The RO should take all necessary 
steps to obtain all treatment records 
from Eugene T. O'Brien, M.D., including 
all records for the period from October 
1997 to February 1998.  All records so 
obtained should be associated with the 
claims folder.  Dr. O'Brien should be 
requested to clarify his statement that 
the veteran was "disabled" from October 
1997 to January 1998.  He should be 
specifically invited to comment on 
whether the veteran had severe 
postoperative residuals or was 
immobilized by cast during this period. 

2.  After undertaking any additional 
development deemed appropriate, the RO 
should readjudicate the veteran's claim.  
If the benefit sought is not fully 
granted, the RO should issue a 
supplemental statement of the case.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



